Title: From Thomas Jefferson to Craven Peyton, 30 January 1804
From: Jefferson, Thomas
To: Peyton, Craven


               
                  Dear Sir 
                  Washington Jan. 30. 04.
               
               Soon after my letter of the 16th. had gone off, your contract for corn occurred to me, which I had not recollected before. I saw at once that your draught must have been founded on that; and before the reciept of your letter of the 23d. which is only this moment come to hand, I returned the draught with an acceptance to mr Higginbotham & with explanations of the cause of delay, and assurances of taking it up at maturity. Accept my friendly salutations & assurances of esteem.
               
                  Th: Jefferson 
               
            